Citation Nr: 1715907	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  12-09 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $19,700.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Esquire


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 



INTRODUCTION

The Veteran had active military service from February 1973 to March 1977.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 decision of the Committee on Waivers and Compromises (Committee) of the Milwaukee, Wisconsin, Regional Office (RO) and Insurance Center of the Department of Veterans Affairs (VA).  

The Board notes the Veteran has not challenged the creation or the calculation of the overpayment at issue.  Absent any indication or allegation that the debt is invalid, this decision is limited to the issue of entitlement to waiver of the assessed overpayment.  Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991); 38 C.F.R. § 1.911 (c)(1) (2016).


FINDINGS OF FACT

1.  The Veteran began receiving nonservice-connected pension benefits effective July 21, 2009.  The Veteran's pension rate was computed based on the Veteran's report of no family income from any source.

2.  In December 2010, the Veteran reported that he was married and that he had been married since November 2009.

3.  Subsequent to the Veteran's notification of his marriage, the agency of original jurisdiction (AOJ) discovered that the Veteran's spouse had been receiving income from the Social Security Administration and a small annuity since the date of their marriage.   

4.  From the date of his marriage, the Veteran was paid nonservice-connected pension based upon his report of no family income from any source.  His failure to timely notify VA of his change in family status and income income resulted in a retroactive reduction of pension benefits in the calculated amount of $19,700.00.

5.  The overpayment was created by the Veteran's failure to promptly and correctly report family income, despite having been advised to fully disclose all sources of countable income to VA and that an overpayment would likely result from failure to report the income.

6.  The Veteran was solely at fault in the creation of the overpayment at issue, and failure to recover the overpaid benefits would result in an unfair gain to him.  These factors outweigh any other considerations, including financial hardship.  


CONCLUSION OF LAW

Recovery of the overpayment of VA pension benefits in the calculated amount of $19,700 does not violate the principles of equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2014); 38 C.F.R. §§ 1.963(a), 1.965(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has come before the Board expressing disagreement with having to repay an overpayment of nonservice-connected pension benefits.

In July 2009, the Veteran applied for a nonservice-connected pension.  At the time in which he applied for benefits, he reported that he was single and that he had no income.  

On November [redacted], 2009, the Veteran married.  

On November 18, 2009, the Veteran called the RO to check on the status of his claim.  He did not report his marriage or additional family income at that time.  

Upon review of the record, the RO, in a rating action of February 2010, awarded a nonservice-connected pension with an effective date of July 21, 2009.  The RO notified the Veteran of the awarding of the benefit via correspondence dated February 22, 2010.  In that letter, the RO informed the Veteran that his pension rate depended on his income and the number of dependents he had.  He was advised:

We're paying you as a single veteran with no dependents. . . .

....

You should tell us right away if any one of the following happens:

* your income changes (i.e., earnings, Social Security Benefits, lottery winnings)
* you gain a dependent
* your net worth increases (cash, bank accounts, investments, and real estate except your home)
* you move

He was also provided with VA Form 21-8768, which further advised him of his responsibility to promptly report to VA any changes in his family income or dependency status.  

In December 2010, the AOJ sent the Veteran a letter reminding him that although he would not be required to fill out an annual Eligibility Verification Report because he had reported no income, he was still obligated to advise VA of changes to his family income or dependency status.  

In January 2011, the Veteran advised VA that he had been married on November [redacted], 2009, and that his spouse had been receiving income from SSA and an annuity since that time.  

In an August 2011 letter, the AOJ proposed to terminate the Veteran's pension retroactively based on the discovery of previously unreported family income which exceeded the applicable maximum annual pension rate.  The AOJ advised the Veteran that its action would result in an overpayment of benefits which was subject to repayment.  In September 2011, the AOJ advised the Veteran that the amount of his overpayment was $19,700.00.  

Following that notification, the Veteran submitted a request for a waiver of overpayment in September 2011.  After reviewing the evidence, the Committee on Waivers of Indebtedness concluded that there was no "bad faith" on the part of the Veteran but that he was at fault in creation of the debt because the evidence showed that the Veteran knew to report any household income including that of his spouse.  As such, the Committee found that the Veteran needed to repay $19,700.00.  The Veteran was notified of this in a letter decision dated February 1, 2012.  Following said notification, the Veteran filed an appeal claiming that having to repay the $19,700.00 would cause an undue financial hardship on him.

As an initial matter, the Board notes that the present case involves Chapter 53 of Title 38 of the Unites States Code, and therefore the duty to notify and assist provisions of the Veterans Claims Assistance Act of 2000 [VCAA] do not apply.  Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also, 38 U.S.C.A. §§ 5103, 5103A (West 2014).

Even though the VCAA does not apply, the Board notes that the RO nonetheless notified the Veteran of the relevant statutes and regulations in its March 2012 statement of the case (SOC).  He has provided written statements in support of his claim, and his representative submitted written correspondence on his behalf.  The Board finds that he has been adequately notified of the relevant statutes and regulations and has been given the opportunity to submit any additional evidence he might have to support his waiver request.  Accordingly, the Board will address the merits of his request.

According to the applicable governing legal criteria, the maximum rate of pension is reduced by the amount of countable annual income of the appellant and, if he is married, the appellant's spouse.  38 U.S.C.A. § 1521(c) (West 2014); 38 C.F.R. § 3.23(b) (2016).  However, pursuant to 38 C.F.R. § 3.23(d), a veteran's spouse who resides apart from the veteran and is estranged from the veteran may not be considered the veteran's dependent unless the spouse receives reasonable support contributions from the veteran.  (Note that under § 3.60 a veteran and a spouse who reside apart are considered to be living together unless they are estranged.)  Payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272 (2016).  See 38 C.F.R. § 3.271(a) (2016).  Under certain circumstances, some monetary amounts, including welfare; maintenance; VA pension benefits; reimbursements for casualty loss; profit from the sale of property; joint accounts; unreimbursed medical expenses (for an appellant and his/her spouse and children); expenses of last illnesses, burials, and just debts; educational expenses; child's income; Domestic Volunteer Service Act Programs; distributions of funds under 38 U.S.C. § 1718; hardship exclusion of child's available income; survivor benefit annuity; Agent Orange settlement payments; restitution to individuals of Japanese ancestry; cash surrender value of life insurance; income received by American Indian beneficiaries from trust or restricted lands; Radiation Exposure Compensation Act; Alaska Native Claims Settlement Act; monetary allowance under 38 U.S.C. chapter 18 for certain individual who are children of Vietnam service members; Victims of Crime Act; and Medicare Prescription Drug Discount Card and Transitional Assistance Program, will be excluded from countable income for the purpose of determining entitlement to improved pension.  38 C.F.R. § 3.272 (2016).  However, none of these exclusions to the countable income of the Veteran applies in the current appeal.

As previously reported, after the Veteran was awarded the nonservice-connected pension, he was informed that he needed to inform the VA of any changes to his income and if he married.  That notification was sent to him in February 2010.  Even though the Veteran had been married to his wife since November 2009, the Veteran did not tell the VA of that marriage until January 2011.  It was not until that time that the Veteran reported not only his marriage but also the income the Veteran's spouse was receiving from the Social Security Administration and other sources.  

As stated, the notification letter to the Veteran clearly informed him of the need to report all of his "family" income to include the income of any dependents.  See 38 C.F.R. § 3.277(a) (2016) (which states that, as a condition of granting or continuing pension, VA may require from any person who is an applicant for or a recipient of pension such information, proofs, and evidence as is necessary to determine the annual income and the value of the corpus of the estate of such person, and of any spouse or child for whom the person is receiving or is to receive increased pension).  

Significantly, the Veteran's wife was receiving Social Security Administration and other income at the time he was awarded benefits.  Although he was told in the notification form that he was to report specific information pertaining to any marriage that he might enter into along with any change in household income, he failed to do so.  It was not until January 2011, ten months after the award of benefits, that he admitted that he was married and that his wife had been married when he first began receiving VA pension benefits.  The Veteran's failure to report his wife's income, regardless of the source, was in direct contravention to the requirements of 38 C.F.R. § 3.660(a) (2016), which states that a service member who is receiving pension must notify VA of any material change or expected change in his or her income or other circumstances which would affect his or her entitlement to receive, or the rate of, the benefit being paid.  Such notice must be furnished when the recipient acquires knowledge that he or she will begin to receive additional income or when his or her marital or dependency status changes.  This includes the reporting of Social Security Administration and other income that his wife was receiving.  

No further information or evidence has been received in support of the Veteran's claim.  Thus, the Board must address whether a waiver of recovery of an overpayment may be granted.  Pursuant to 38 U.S.C.A. § 5302(a) (West 2014), a claimant is allowed to seek a waiver of recovery of an overpayment of VA benefits.  The Secretary of VA is authorized to grant a waiver of recovery of indebtedness when collection of the debt would be against "equity and good conscience."  38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. §§ 1.962, 1.963(a) (2016).  Under the criteria set out in 38 U.S.C.A. § 5302(c) (West 2014), the law precludes a waiver of recovery of an overpayment or the collection of any indebtedness where any one of the following elements is found to exist:

(1) fraud, 
(2) misrepresentation, or 
(3) bad faith.

38 U.S.C.A. § 5302(c) (West 2014); 38 C.F.R. § 1.962(b) (2016).  Consequently, before the Board may determine whether equity and good conscience affords the Veteran a waiver, the Board must first determine whether there was an indication of fraud, misrepresentation, or bad faith on his part in connection with the claim.

The Board recognizes that the Commission on Waiver of Indebtedness has issued a determination as to whether fraud, misrepresentation, or bad faith on the part of the Veteran caused the creation of the overpayment.  The Board agrees with the Commission and finds that the facts in this case do not reveal the presence of bad faith, fraud, or misrepresentation on the Veteran's part in the creation of the overpayment in question.

The standard "Equity and Good Conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  The decision reached should not be unduly favorable or adverse to either side. 

The phrase "Equity and Good Conscience" means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: 

(1) Fault of the debtor.  Where actions of the debtor contribute to the creation of the debt. 

(2) Balancing of faults.  Weighing fault of the debtor against VA fault. 

(3) Undue hardship.  Whether collection would deprive debtor or family of basic necessities. 

(4) Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended. 

(5) Unjust enrichment.  Failure to make restitution would result in unfair gain to the debtor. 

(6) Changing position to one's detriment.  Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation. 

See 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.965 (a) (2016).

The US Court of Appeals for the Federal Circuit (Federal Circuit) has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

Based on the evidence of record, the Board finds recovery of the overpayment would not be against the principles of equity and good conscience.  The record shows the Veteran was at fault in the creation of the debt, in essence, for failure to properly report his marriage and his wife's income.  The Veteran was informed when he initially received his award of benefits that he was required to notify the VA of any changes in dependents and any changes in his household income.  The Board finds that VA bears little fault in the creation of this debt.  The record shows that VA took action to terminate the appellant's pension after it received notification of his change in family income.

The Board also finds that waiver of recovery would constitute unjust enrichment by creating an unfair gain to the Veteran because he would be allowed to retain funds to which he was not entitled.  The Veteran was paid more than he was entitled under VA law because he failed to timely report all of his household income and that he was married.  Waiver of this debt would therefore result in a windfall and produce unfair gain to him.  The failure of the Government to insist on its right to repayment of this debt would result in the Veteran's unjust enrichment at the expense of the taxpayer, and it could negatively impact other VA beneficiaries as resources for their care are not unlimited.

Although the Veteran has submitted statements and financial status reports indicating limited income, his limited income does not in and of itself prohibit the collection, over an extended period of time, of the overpayment.  The financial reports indicate a monthly deficit of approximately $300, but include payments for items beyond the basic necessities of life such as cable television.  Once essential living expenses have been met, the Veteran is expected to give a VA debt the same regard as that given to any other financial obligation.

The Board also finds that collection of the debt would not defeat the purpose of paying benefits by nullifying the objective for which the benefits were intended.  There is no indication that reliance on the overpaid benefits resulted in the Veteran's relinquishment of a valuable right or the incurrence of a legal obligation.  After weighing all the evidence of record, the Board finds that recovery of the overpayment would not be against equity and good conscience.  The Veteran's fault in the creation of the debt and his unjust enrichment outweigh any financial hardship that may result in the repayment. 

When all the evidence is assembled VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Ve
t. App. 49, 55 (1990).  In this case, the preponderance of the evidence is against a waiver of the assessed overpayment.  Consequently, the Veteran's request for waiver of recovery of an overpayment calculated in the amount $19,700.00 is denied.


ORDER

Waiver of recovery of an overpayment of nonservice-connected pension benefits in the calculated amount of $19,700 is denied.



____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


